      Case 4:19-cv-03872 Document 1 Filed on 10/07/19 in TXSD Page 1 of 5



                         IN THE UNTIED STATES COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DUSTIN FARRIS,                                §
Plaintiff,                                    §
                                              §
v.                                            § CIVIL ACTION NO. ______________
                                              § JURY
                                              §
STATE FARM LLOYDS                             §
Defendant.                                    §


            DEFENDANT STATE FARM LLOYDS' NOTICE OF REMOVAL


       Defendant State Farm Lloyds files this Notice of Removal, because diversity of

citizenship exists under 28 U.S.C. § 1332.

                            PROCEDURAL BACKGROUND

1.     Plaintiff Dustin Farris filed this action on September 3, 2019 against State Farm

Lloyds in the 284th Judicial District Court of Montgomery County, Texas. The case was

docketed under cause number 19-09-11997 (the "State Court Action").

2.     State Farm Lloyds was served with citation and Plaintiff's Original Petition on

September 16, 2019. The statutory deadline to remove this action under 28 U.S.C.

§1446(b)(1) is 30 days after Defendant's receipt of the initial pleading.

3.     State Farm Lloyds timely files this Notice of Removal pursuant to 28 U.S.C.

§1446 to remove the State Court Action from the 284th Judicial District Court of

Montgomery County, Texas to the United States District Court for the Southern District

of Texas, Houston Division.

4.     State Farm Lloyds filed its Original Answer on October 7, 2019.
      Case 4:19-cv-03872 Document 1 Filed on 10/07/19 in TXSD Page 2 of 5



                                        NATURE OF THE SUIT

5.     This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiff's claim for damages allegedly caused by a storm on or about March 18, 2018. 1

Plaintiff asserts causes of action against State Farm Lloyds for: (1) breach of the

insurance contract; (2) violations of Chapter 541 of the Texas Insurance Code; (3)

violations of the Prompt Payment of Claims Act; (4) breach of the duty of good faith and

fair dealing; (5) violations of the DTPA; and (6) fraud.2

                                        BASIS FOR REMOVAL

6.     The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is and was complete diversity between all parties and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

A.     Diversity of the Parties

7.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiff’s Original

Petition and at the time of its removal to this Court.

8.     Plaintiff was, at the time of filing this lawsuit, and still is, a citizen of Montgomery,

Texas and resides in Montgomery County, Texas.3

9.     State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters



1
       Plaintiff's Original Petition, ¶¶ 9-12.
2
       Id. at ¶¶ 21-27, 30 – 52.
3
       Id. at ¶¶ 2, 5.


                                                                                              2
      Case 4:19-cv-03872 Document 1 Filed on 10/07/19 in TXSD Page 3 of 5



who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.4

B.     Amount in Controversy

10.    Plaintiff's Original Petition expressly alleges damages in excess of $75,000.00

satisfying the "amount in controversy" requirement of 28 U.S.C. § 1332(a).5

                       REMOVAL IS PROCEDURALLY CORRECT

11.    This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm Lloyds

was served with process on September 16, 2019.

12.    Venue is proper in this division under 28 U.S.C. §1441(a) because this district

and division embrace the place in which the removed action has been pending.

13.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm Lloyds in the State Court Action are attached to this

notice as Exhibit B.

14.    Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.

15.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 284th Judicial District

Court of Montgomery County, Texas.




4
       See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
       (citizenship of unincorporated association determined by citizenship of members).
5
       Plaintiff's Original Petition, ¶ 66.


                                                                                               3
      Case 4:19-cv-03872 Document 1 Filed on 10/07/19 in TXSD Page 4 of 5



                                      JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm Lloyds

demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.

                                                 Respectfully submitted,


                                                 By: /s/ M. Micah Kessler
                                                         M. Micah Kessler
                                                         State Bar No. 00796878
                                                         S.D. Tex. I.D. 21206
                                                 Nistico, Crouch & Kessler, P.C.
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: (713) 781-2889
                                                 Telecopier: (713) 781-7222
                                                 Email: mkessler@nck-law.com

                                                 ATTORNEY FOR DEFENDANT
                                                 STATE FARM LLOYDS


OF COUNSEL:
Avniel J. Adler
State Bar No. 24071933
S.D. Tex. I.D. 2229550
Email: aadler@nck-law.com




                                                                                    4
     Case 4:19-cv-03872 Document 1 Filed on 10/07/19 in TXSD Page 5 of 5



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by U.S. Mail, certified return receipt requested and email on October
7, 2019, as follows:

      Chad T. Wilson
      Amanda J. Fulton
      Chad T. Wilson Law Firm PLLC
      455 East Medical Center Blvd., Suite 555
      Webster, Texas 77598
      VIA EMAIL – ESERVICE@CWILSONLAW.COM,
      CWILSON@CWILSONLAW.COM, AFULTON@CWILSONLAW.COM
      AND CMRRR – 7019 1120 0000 4683 8282


                                                      /s/ M. Micah Kessler
                                                     M. Micah Kessler




                                                                                      5
